Citation Nr: 0204243	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  92-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for non-
Hodgkin's lymphoma from February 1, 1992 to July 31, 2000.

2.  Entitlement to an increased (compensable) rating for non-
Hodgkin's lymphoma from August 1, 2000.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from October 1948 to September 
1957, and from January 1958 to February 1969.  This matter 
originally came to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision of the Department of 
Veterans Affairs (VA) Buffalo Regional Office (RO) which 
confirmed a 30 percent disability rating for non-Hodgkin's 
lymphoma.  The veteran perfected an appeal with respect to 
the RO decision and on May 7, 1996, the Board denied an 
evaluation in excess of 30 percent for non-Hodgkin's 
lymphoma.  The veteran appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel, on behalf of the Secretary, filed a motion 
to vacate the Board's May 7, 1996 decision and remand the 
issue to the Board for additional development and 
readjudication.  The Court granted the Secretary's motion in 
a May 27, 1997 order and the case was returned to the Board.  
In April 1998, the Board remanded the matter to the RO for 
additional development of the evidence and for due process 
considerations.  A review of the record indicates that the 
development requested by the Board in its remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, by May 2000 rating 
decision, the RO decreased the rating for the veteran's non-
Hodgkin's lymphoma to zero percent, effective August 1, 2000.  
The Court has held that on a claim for increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Thus, the Board will 
also consider the issue of the veteran's entitlement to a 
compensable rating for the period from August 1, 2000.


FINDINGS OF FACT

1.  The veteran's non-Hodgkin's lymphoma has been in 
remission since January 1991, and he has undergone no 
therapeutic procedures for treatment of that disease since 
that time.  

2.  Since January 1991, the residuals of the veteran's non-
Hodgkin's lymphoma have consisted of subjective pain in the 
left groin area when sitting and a well-healed asymptomatic 
surgical scar.


CONCLUSIONS OF LAW

1.  From February 1, 1992 to July 31, 2000, the criteria for 
a rating in excess of 30 percent non-Hodgkin's lymphoma were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.117, Diagnostic Codes 7715 (as in 
effect both before and after October 23, 1995), and § 4.118, 
Codes 7803, 7804 (2001).

2.  The criteria for a 10 percent rating, but no higher, for 
non-Hodgkin's lymphoma from August 1, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.117, Diagnostic Codes 7715 (as in effect both 
before and after October 23, 1995), and § 4.118, Codes 7803, 
7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  That 
law provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  VCAA also 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
extensive evidentiary development in this case.  The RO has 
duly requested all clinical records specifically identified 
by the veteran and there is no indication of outstanding 
pertinent records which have not yet been requested.  The 
veteran has also been afforded numerous VA medical 
examinations in connection with his claim.  

The record also reveals that the veteran has been informed on 
numerous occasions via RO and Board decision, and Statements 
of the Case, of the evidence of record and the nature of the 
evidence needed to substantiate his claim.  As VA has 
fulfilled its duty to assist, and as the change in law has no 
additional material effect on adjudication of this claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993). 

I.  Factual Background

The record shows that in December 1990, the veteran submitted 
a claim of service connection for non-Hodgkin's lymphoma, 
which he alleged was causally related to exposure to Agent 
Orange in service.  

In support of his claim, the RO obtained VA clinical records 
showing that in November 1990, the veteran was hospitalized 
with a two-month history of left thigh mass which had been 
slowly increasing in size.  He denied weight loss, fever 
chills, and all other symptoms.  The initial physical 
examination was remarkable for left inguinal adenopathy, 
nonmatted and mobile.  A left thigh biopsy revealed a 
malignancy.  On hospital discharge in December 1990, the 
diagnosis was malignant lymphoma, follicular, mixed, small 
cleaved and large cell with sclerosis.  It was noted that 
chemotherapy and follow-up was planned on an out-patient 
basis.  

Subsequent clinical records show that the veteran had 
radiation therapy from December 17, 1990, until January 3, 
1991.  He reportedly tolerated the treatment well with 
minimal side effects.  No nodes or masses were noted in 
January and February 1991; in February 1991, examiners on two 
separate occasions found no evidence of active disease.  A 
March 1991 computerized tomography (CT) scan was negative.

By April 1991 decision, the RO granted service connection for 
non-Hodgkin's lymphoma and assigned a 100 percent rating from 
November 27, 1990, and a 30 percent rating, effective 
February 1, 1992, under Code 7715.  

On January 1992 VA medical examination, the veteran reported 
that he had been seen two weeks earlier with a small lump 
under his chin and a bad tooth.  He was treated with 
antibiotics and the lump decreased.  He denied other signs of 
disease of the lymph nodes.  He indicated that, but for his 
bad tooth, he was feeling well with no chills, except for one 
questionable time.  It was also noted that his appetite was 
good and he had no weight loss.  The examiner noted some 
scaly areas on the chin, buttocks and upper thighs.  Physical 
findings included no significant lymphadenopathy.  The spleen 
was not palpable.  The liver was palpated but it was not 
enlarged.  The examiner concluded that the veteran's non-
Hodgkin's lymphoma had remained in a state of remission.  It 
was noted that his general health was good and that his last 
radiation therapy was in January 1991.  The diagnosis was 
malignant lymphoma, status post resection and radiation 
therapy.

By February 1992 rating decision, the RO confirmed the 30 
percent rating for the veteran's non-Hodgkin's lymphoma.  The 
veteran appealed the RO decision, claiming that an increased 
rating was warranted as he still had left groin discomfort 
with "a tennis ball" in his groin.  He also indicated that 
he was unable to find a job due to his condition; thus, he 
claimed a 100 percent rating.  

Thereafter, the RO obtained VA clinical records from January 
1992 to September 1994, which show that he was treated during 
this period for several disorders not pertinent to this 
appeal.  None of these records show evidence of active 
disease.  For example, in January 1992, it was noted that his 
non-Hodgkin's lymphoma was in remission.  In March 1992, he 
was seen in the oncology department and indicated that he 
felt good except for some light constipation for the past 
week.  The assessment was that his disease was not active.  
In May 1992, he complained of low back pain.  He denied loss 
of appetite, loss of weight, and all other symptoms.  The 
assessment was musculoskeletal backache and non-Hodgkin's 
lymphoma under control.  In August 1992, he complained of 
occasional discomfort in his groin near the surgical site 
which had recently become more persistent.  The assessment 
was no evidence of disease.  In November 1992, he complained 
of low back pain.  It was noted that his weight was stable, 
his appetite was good, and his non-Hodgkin's lymphoma was 
stable.  The assessment was low back spasm.  The remaining 
medical records are negative for findings of active disease 
or symptoms attributable to non-Hodgkin's lymphoma.  

On VA medical examination in November 1994, the veteran 
reported that he felt good, but for mild discomfort in the 
left lower quadrant.  He indicated that it felt as if a golf 
ball was pressing in his groin area.  He also reported that 
he had lost about 33 pounds due to a weight reduction plan 
(the record contains diagnoses of obesity).  On examination, 
there was no active non-Hodgkin's lymphoma or related 
findings.  There was no lymphadenopathy or mass, and the 
examiner concluded that the veteran was in good health.  It 
was noted that the last chemotherapy, X-ray or surgical 
treatment was in January 1991.  The diagnosis was non-
Hodgkin's lymphoma, in remission.

By February 1995 rating decision, the RO confirmed the 30 
percent rating for the veteran's non-Hodgkin's lymphoma.  In 
addition, the RO administratively denied a total disability 
rating due to individual unemployability.  It was noted that 
the RO had furnished the veteran a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability), but that he had failed to return the form.  

On VA medical examination in June 1995, the veteran 
complained of a lump in the area of his left groin with 
pressure and pain.  He denied night sweats and fever, but 
reported some mild dizziness, usually when standing.  The 
examiner noted that the veteran was stable on his feet.  He 
reportedly was working as a driver of an 18 wheel truck, 
about 20-24 hours a week.  On examination, the examiner found 
no adenopathy, an old lesion of the right upper thigh, but no 
evidence of lymphoma.  Diagnostic testing included CT scans 
of the head, chest, abdomen, and pelvis, all of which were 
normal.  Dermatology examination revealed reddish-brown, non-
pruritus plaques coalescing in the areas of the chest and 
leg, which the veteran indicated had been present for the 
past 6 to 7 months.  The examiner's impression was that these 
did not appear to be dermatophytes, but most likely were 
dermatitis or cutaneous T-cell lymphoma.  Follow-up 
examination was scheduled, and the biopsies of the right and 
left thorax provided evidence of a chronic spongiotic 
dermatitis.  The diagnoses were status post non-Hodgkin's 
lymphoma, not currently active, chronic spongiotic dermatitis 
of the left torso, and possible labyrinthitis.

By September 1998 letter, the RO contacted the veteran and 
asked him to identify the source of all medical treatment he 
had received since 1996.  The RO duly contacted the medical 
provider identified by the veteran and requested that he 
submit copies of all the veteran's clinical records.  The 
medical provider, a private podiatrist, responded that he had 
treated the veteran in September 1997 for a toe condition.  
No finding of non-Hodgkin's lymphoma was noted.  

The veteran had a VA medical examination in April 1999 at 
which he reported that since his November 1990 surgery, he 
had "a great deal of scar tissue" along the left groin 
which caused some "very mild" pain.  He described the pain 
as a 1 on a scale of 1-10.  He denied cancer recurrence since 
the surgery, as well as fatigability, weakness, shortness of 
breath, chest pain, syncope, and light headedness.  On 
examination, he had no enlarged lymph nodes and his left 
groin showed a well-healed scar with tissue loss underneath.  
The diagnosis was non-Hodgkin's lymphoma, and it was noted 
that the disease was not active.

On VA medical examination in August 1999, the veteran 
indicated that he developed non-Hodgkin's lymphoma due to 
Agent Orange exposure and had surgery in November 1990.  He 
reported that he had no recurrence since that time.  The 
examiner noted that the veteran had no symptoms referable to 
the excisional biopsy.  The veteran denied pain and weakness 
in his left groin and hip and indicated that he had lost no 
time from work as a truck driver.  On examination, there was 
a well-healed diagonal scar in the left groin, which was 
nontender and nonadherent.  There was no evidence of 
inflammation, keloid formation, discoloration, or tissue 
loss.  The examiner indicated it was not disfiguring and that 
the hip motion was normal and pain free.  The diagnoses 
included residuals of non-Hodgkin's lymphoma, well-healed 
excisional biopsy scar in the left groin.  

On VA oncology examination in August 1999, it was noted that 
CT scans, laboratory testing, and bone marrow testing 
performed since November 1990 had been normal.  The veteran 
denied weight loss, night sweats, fever, chest pain, 
shortness of breath, headaches, light-headedness, syncope, 
and fever.  He indicated that his only complaint was 
occasional pain in the right knee.  On examination, the 
veteran was noted to be well-built and well-nourished.  There 
was no lymphadenopathy, thyromegaly, palpable lumps, 
splenomegaly, or axillary lymphadenopathy.  There was a very 
well-healed old scar from the prior lymph node biopsy which 
revealed no induration or tenderness.  The diagnosis was 
history of follicular mixed small and large cell lymphoma, 
stage 1, involving the left inguinal lymph nodes which was 
treated with excisional biopsy and radiation.  The examiner 
indicated that there had been no evidence of disease since 
then and that the veteran's disease was clinically in 
remission and was not active.  

By September 1999 rating decision, the RO proposed to 
decrease the rating for the veteran's non-Hodgkin's lymphoma 
to zero percent.  After providing the veteran due process in 
accord with 38 C.F.R. § 3.105(e), by May 2000 rating 
decision, the RO effectuated the reduction in the rating to 
zero percent, effective August 1, 2000.

Thereafter, the veteran identified additional clinical 
records which the RO duly requested.  These records show that 
in June 1998, the veteran was treated for rosacea, hand 
dermatitis, and onychomycosis of the left great toenail.  No 
complaint of non-Hodgkin's lymphoma or any symptom attributed 
thereto were noted.  

VA clinical records dated from November 1998 to September 
1999, are negative for notation of non-Hodgkin's lymphoma or 
pertinent clinical symptoms.

In August 2000, the veteran stated that he still had pain in 
his groin near the site of the surgery which restricted his 
driving or sitting for long periods of time.  

On VA medical examination in November 2000, the examiner 
noted that a review of the veteran's medical records revealed 
that his non-Hodgkin's lymphoma had been in remission since 
1990.  He noted that the veteran had a CT scan of the pelvis 
in February 1999 for groin pain which revealed no 
lymphadenopathy or abnormal finding.  The veteran's only 
complaint was pain in the left groin area when sitting.  
Examination revealed no lymphadenopathy, hepatopleenomegaly, 
or thyromegaly.  There was a scar below the inguinal ligament 
in the left lower quadrant from the previous lymph node 
biopsy, but no tenderness in the inguinal region at the site 
of the biopsy.  Laboratory testing was normal.  The diagnosis 
was non-Hodgkin's lymphoma in continued clinical remission 
since treatment ten years ago.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Compensation for service-connected injury is limited to those 
claims which show present disability and where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, on field 
station submission, may approve on the basis of the criteria 
in this paragraph an extra-schedular rating commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  The governing norm in the 
exceptional case is: a finding that it presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

While this appeal was pending, the applicable rating criteria 
for hemic and lymphatic disabilities were revised effective 
October 23, 1995.  See 60 Fed. Reg. 49,225 (1995).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where (as here) the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See VA O.G.C. Prec. Op. No. 3-
2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).

Under the criteria in effect prior to October 23, 1995, non-
Hodgkin's lymphoma was rated as lymphogranulomatosis 
(Hodgkin's disease).  A 100 percent rating was warranted for 
one year following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
A 60 percent rating was warranted if there was evidence of 
general muscular weakness with loss of weight and chronic 
anemia, or secondary pressure symptoms such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health.  A 30 
percent rating for Hodgkin's disease was warranted when 
symptoms included occasional low grade fever, mild anemia, 
fatigability, or pruritus.  The Note specifies that if, 
following that year, there has been no local recurrence or 
invasion of other organs, the rating was to be made on 
residuals.  38 C.F.R. § 4.117, Codes 7709, 7715 (in effect 
prior to October 23, 1995).

The current criteria for evaluating non-Hodgkin's lymphoma 
provide that a 100 percent rating is assigned for active 
disease or during a treatment phase.  38 C.F.R. § 4.117, Code 
7715.  Note to Code 7715 provides that the 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by a mandatory VA examination.  Any change in 
evaluation based on that or any subsequent examination shall 
be subject to the provisions of 38 C.F.R. § 3.105(e).  If 
there has been no local recurrence or metastasis, the 
disability is to be rated on the residuals.

III.  Analysis

As noted above, the veteran's non-Hodgkin's lymphoma has been 
in complete remission and he has undergone no therapeutic 
procedures for treatment of the disease since January 3, 
1991.  Thus, pursuant to both the old and new criteria, the 
rating of the veteran's service-connected disability should 
be based on residuals no later than February 1, 1992.  
Insofar as rating residuals of non-Hodgkin's lymphoma is 
concerned, the Board finds no substantive difference in the 
criteria in effect prior to October 23, 1995 and the revised 
criteria, as both require a rating of the particular 
residuals.  

In that regard, the Board notes that since January 1991, the 
veteran's appetite has been consistently reported as good, he 
has had no weight loss due to the disease, and there has been 
no muscular weakness, anemia, dyspnea, edema or weakness in 
an extremity, impairment of general health, low grade fever, 
fatigability, or pruritus attributed to the disease.  In 
short, the only residuals of the veteran's non-Hodgkin's 
lymphoma in the evidence of record since January 1991 are the 
veteran's subjective complaints of discomfort in the groin 
area when sitting and an asymptomatic surgical scar.  

The Board finds that these residuals may be rated by analogy 
to a tender scar.  See 38 C.F.R. 4.20 (2001) (when an 
unlisted condition is encountered it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous).  Under the Rating 
Schedule, a 10 percent rating is assigned for a scar (other 
than burn scars or disfiguring scars of the head, face, or 
neck) if such scar is poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Codes 7803, 7804.  This is the maximum 
schedular rating assignable for scars, notwithstanding scars 
which limit function of the body part that they affect.  In 
this case, the record establishes that the veteran's surgical 
scar is produces no functional impairment; thus, Code 7805 is 
inapplicable. 

Applying the facts in this case to the criteria above, the 
Board finds that a rating in excess of 30 percent for non-
Hodgkin's lymphoma is not warranted for the period from 
February 1, 1992 to July 31, 2000.  Again, the residuals of 
the veteran's non-Hodgkin's lymphoma during this period 
consisted only of an asymptomatic scar and discomfort in the 
groin when sitting.  Such symptomatology does not warrant a 
rating in excess of 30 percent under Code 7715 (as in effect 
prior to and after October 23, 1995), under Code 7804, or any 
other provision of the rating schedule.  However, for the 
reasons set forth above, the Board finds that the veteran's 
non-Hodgkin's lymphoma residuals may properly be rated as 10 
percent disabling from August 1, 2000 by analogy under Code 
7804.  Again, there is no basis for a rating in excess of 10 
percent after August 1, 2000.  

In reaching this decision, the Board has considered the 
possibility of assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001), but concludes that there is no 
basis for further action on this question.  There is no 
objective evidence of record demonstrating that the veteran's 
non-Hodgkin's lymphoma residuals markedly interferes with his 
employment.  Indeed, he has recently indicated that he has 
lost no time from work due to his disability.  The Board also 
notes that there is absolutely no evidence of record showing 
that he has been frequently hospitalized due to non-Hodgkin's 
lymphoma residuals.  In fact, it does not appear that he has 
been hospitalized for the disability at all since November 
1990.  Consequently, the Board finds that no further action 
on this matter is warranted.  Finally, as the preponderance 
of the evidence is against the veteran's claim, the 
reasonable doubt doctrine is inapplicable in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 30 percent for non-Hodgkin's lymphoma 
for the period from February 1, 1992 to July 31, 2000 is 
denied.

A 10 percent rating for non-Hodgkin's lymphoma from August 1, 
2000 is granted, subject to the law and regulations governing 
the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

